Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 1 of 12 Page ID #:3248




   1 THOMAS P. O’BRIEN, State Bar No. 166369
     IVY A. WANG, State Bar No. 224899
   2 NATHAN F. BROWN, State Bar No. 317300
     BROWNE GEORGE ROSS LLP
   3 801 South Figueroa Street Suite 2000
     Los Angeles, CA 90017
   4 Telephone: (213) 725-9800
     Facsimile: (213) 725-9808
   5 E-mail: tobrien@bgrfirm.com
   6 EVAN J. DAVIS, State Bar No. 250484
     HOCHMAN SALKIN TOSCHER PEREZ P.C.
   7 9150 Wilshire Boulevard, Suite 300
     Beverly Hills, California 90212-3414
   8 Telephone: (310) 281-3200
     Facsimile: (310) 859-1430
   9 E-mail: davis@taxlitigator.com
  10 Attorneys for Defendant
     IMAAD SHAH ZUBERI
  11
  12                                  UNITED STATES DISTRICT COURT
  13                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  14
  15 UNITED STATES OF AMERICA,                         Case No. LACR19-00642-VAP
  16                     Plaintiff,                    The Hon. Virginia A. Phillips
  17               vs.                                 DECLARATION OF CLAUDE
                                                       ARNOLD
  18 IMAAD SHAH ZUBERI,
                                                       Filed Concurrently with
  19                     Defendant.                    DEFENDANT’S INITIAL
                                                       SENTENCING MEMORANDUM
  20
                                                       Judge: Hon. Virginia A. Phillips
  21
                                                       Sentencing Date: July 27, 2020
  22                                                   Crtrm.: 8A
  23
  24
  25
  26
  27
  28
       1562626.2                                                         Case No. LACR19-00642-VAP
                                         DECLARATION OF CLAUDE ARNOLD
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 2 of 12 Page ID #:3249




   1                            DECLARATION OF CLAUDE ARNOLD
   2               I, Claude Arnold, declare as follows:
   3               1.    I am Chief Executive Officer and Principal Consultant at Rebus
   4 Solutions, Inc., a company that provides investigative services to private clients. I
   5 have been retained by Mr. Imaad Shah Zuberi to assist in this matter. I have
   6 firsthand, personal knowledge of the facts set forth below and if called as a witness
   7 could competently testify thereto.
   8               2.    On May 17, 2020, I spoke with Mohammad Smari, Front Desk
   9 Reception at the Marriott Renaissance, Downtown Dubai, via telephone. He
  10 confirmed to me that Mr. Zuberi stayed at this hotel from May 27, 2018 to May 28,
  11 2018 in a deluxe suite. Mr. Smari informed me that the deluxe suite is an open, one
  12 room suite that does not have separate rooms and does not have a separate dining
  13 room.
  14               3.    Attached hereto as Exhibit A is a true and correct copy of the receipt
  15 for Mr. Zuberi’s stay at the Marriott Renaissance, Downtown Dubai, from May 27,
  16 2018 to May 28, 2018.
  17               4.    Attached hereto as Exhibit B is a true and correct copy of pictures of a
  18 Deluxe Suite at the Marriott Renaissance, Downtown Dubai, as provided on the
  19 hotel’s website.
  20               Executed this 18th day of May 2020, at Los Angeles, California.
  21               I declare under penalty of perjury under the laws of the United States of
  22 America that the foregoing is true and correct.
  23
  24
                                                       Claude Arnold
  25
  26
  27
  28
       1562626.2
                                                      -1-                  Case No. LACR19-00642-VAP
                                       DECLARATION OF CLAUDE ARNOLD
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 3 of 12 Page ID #:3250




                            EXHIBIT A
   Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 4 of 12 Page ID #:3251



                                                     TAX INVOICE
                                                     No. : 21728
                                                     Date : 28-05-18
                                                                             Room No.          :    1410
Imaad Zuberi                                                                 Arrival           :    27-05-18
10166 Rush St                                                                                       28-05-18
                                                                             Departure         :
El Monte CA 91733
United States                                                                Page No.          :    1 of 2
                                                                             Cashier No.       :    852
TRN.     :
                                                                             Folio No.         :    21728
                                                                             Conf. No.         :    46401
                                                                             MRW No.           :    XXXXX6345
                                                                             AR No.            :
                                                                             Voucher No.       :
                                                                             TRN.              :    100001420700003


Date           Description                                                             Charges                   Credits
                                                                                         AED                       AED

27-05-18       Accommodation Charge                                                        587.00
27-05-18       Room Municipality Fee 3.5%                                                   58.70
27-05-18       Room - Service Charge 10%                                                    58.70
27-05-18       Tourism Dirham                                                               20.00
27-05-18       Room VAT 5%                                                                  32.29
28-05-18       Basta Restuaurant                                                            58.00
               Room# 1410 : CHECK# 0108317
28-05-18       American Express                                                                                   814.69

                                                  Total:               AED                 814.69                 814.69


                                                      Balance                                            0.00 AED
                                                      VAT Excl. Amt                                    780.30 AED
                                                      5 % VAT                                           34.39 AED

       Guest Signature




                                                                  Until next time... Share what you've discovered #RenDXB


                         Renaissance Downtown Hotel, Dubai, Marasi Drive, Dubai, UAE, PO Box 191984 Tel +971 4 512 5555
                                                                                          renaissancedowntowndubai.com

                                                                                                        It's Business Unusual
         Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 5 of 12 Page ID #:3252



                                                                TAX INVOICE
                                                                No. : 21728
                                                                Date : 28-05-18
                                                                                        Room No.         :   1410
    Imaad Zuberi                                                                        Arrival          :   27-05-18
    10166 Rush St                                                                                            28-05-18
                                                                                        Departure        :
    El Monte CA 91733
    United States                                                                       Page No.         :   2 of 2
                                                                                        Cashier No.      :   852
    TRN.      :
                                                                                        Folio No.        :   21728
                                                                                        Conf. No.        :   46401
                                                                                        MRW No.          :   XXXXX6345
                                                                                        AR No.           :
                                                                                        Voucher No.      :
                                                                                        TRN.             :   100001420700003


    Date              Description                                                                  Charges                Credits
                                                                                                     AED                    AED

    Merchant ID      : 001335430039           Credit Card #        :XXXXXXXXXXX1011
    Transaction ID   : 50654                  Expiry Date          :XX/XX
    Terminal ID      : 99990539               Approval Code        :A135102
    Capture Method : KEYED                    Approval Amount      : AED 814.69
    Verification     : SIGNATURE REQUIRED     Receipt No           :21896
    Renaissance Downtown Dubai
                                                                                       Guest Signature ________________________
As a Marriott Rewards Member, you could have earned points toward your free
dream vacation today. Start earning points and elite status, plus enjoy exclusive
member offers. Enroll today at the reception desk.




                                                                              Until next time... Share what you've discovered #RenDXB


                                 Renaissance Downtown Hotel, Dubai, Marasi Drive, Dubai, UAE, PO Box 191984 Tel +971 4 512 5555
                                                                                                  renaissancedowntowndubai.com

                                                                                                                 It's Business Unusual
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 6 of 12 Page ID #:3253




                            EXHIBIT B
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 7 of 12 Page ID #:3254
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 8 of 12 Page ID #:3255
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 9 of 12 Page ID #:3256
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 10 of 12 Page ID #:3257
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 11 of 12 Page ID #:3258
Case 2:19-cr-00642-VAP Document 122-1 Filed 05/18/20 Page 12 of 12 Page ID #:3259
